991 A.2d 228 (2010)
201 N.J. 438
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, Plaintiff-Respondent,
v.
W.L., Defendant-Petitioner.
In the Matter of the Guardianship of S.M.T., Minor.
Nos. C-712 September Term 2009, 065268
Supreme Court of New Jersey.
March 11, 2010.
ORDERED that the petition for certification is granted and the matter is summarily remanded to the Superior Court, Family Part, for reconsideration of whether, in light of changed circumstances, the judgment terminating parental rights should be vacated or otherwise modified.